DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. USPG Pub No.: US 2009/0123178 in view of Tamagaki USPG Pub No.: US 2011/0150512 in further view of Tamagaki USPG Pub No.: US 2011/0150512.
Regarding Claim 1, Ohkubo teaches an image forming apparatus (seen in figure 2) comprising: 
an image forming portion (figure 2, 13) configured to form a toner image on an image bearing member; 
an intermediary transfer unit (figure 7, 80) mountable in and dismountable from a main assembly and including a belt (figure 5, 20b) onto which the toner image is transferred from the image bearing member; 
a cleaning unit (63) mountable to and dismountable from said intermediary transfer unit (seen in figure 7) and including a cleaning member (64 and see [0051]) configured to clean a surface of said belt in contact with said belt; 
Ohkubo is silent in explicitly teaching a fuse provided on said cleaning unit and configured to cut off conduction by energization; a detecting portion configured to detect whether or not a current flowed through said fuse; and a controller configured to control said image forming portion so as to carry out an operation in which in a case that said detecting portion detects that the current flowed through said fuse, a predetermined toner image is formed on said belt and is supplied to a contact portion between said cleaning member and said belt.
However, Tamagaki teaches a fuse (40h) provided on said developing unit and configured to cut off conduction by energization (seen in figure 3A); 
a detecting portion configured to detect whether or not a current flowed through said fuse (sensor portion 22); and 
a controller configured to control said image forming portion so as to carry out an operation in which in a case that said detecting portion detects that the current flowed through said fuse (see the motivation for adding a fuse to the cleaning unit below.  If such a modification were made the fuse would serve in place or addition to the memory that serves to alert brand new as opposed to the cleaning unit being used), a predetermined toner image is formed on said belt and is supplied to a contact portion between said cleaning member and said belt (see [0025] which discusses a lubrication toner when a brand new cleaning unit is determined by the device).
While Tamagaki does not explicitly teach a fuse (40h) provided on said cleaning unit, the reference teaches a memory that serves the purpose of alerting the controller of whether the cleaning unit is new or not new.  Tamaguchi, as discussed above, also teaches implementing a fuse to determine whether a consumable is new.  Thus, it would have been obvious to one of ordinary skill in the art to modify the cleaning unit with an additional fuse, as was done in the reference with the developing unit, because such a modification would assist in determining whether the cleaning unit is brand new (discussed in Tamagaki [0042]).  
Regarding Claim 2, Tamaguchi, as applied above, teaches an image forming apparatus according to Claim 1, further comprising a counter configured to count an index value about a use amount of said cleaning unit from a start of use of said cleaning unit which is a new one (figures 2, 20m and 3B as well as [0034]); and 
a notifying device configured to notify information on exchange of said cleaning unit in a case that the value counted by said counter reaches a predetermined value, wherein said controller resets the counted value of said counter to an initial value in a case that said detecting portion detects that the count flowed through said fuse (see figures 3A-3B, under the premise that the modification of the fuse to the cleaning unit is made, such figures meet the claimed language).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. USPG Pub No.: US 2009/0123178 in view of Tamagaki USPG Pub No.: US 2011/0150512.
Regarding Claim 8, Ohkubo teaches an image forming apparatus (seen in figure 2) comprising: 
an image forming portion (figure 2, 13) configured to form a toner image on an image bearing member; 
an intermediary transfer unit (figure 7, 80) mountable in and dismountable from a main assembly and including a belt (figure 5, 20b) onto which the toner image is transferred from the image bearing member; 
a cleaning unit (63) mountable to and dismountable from said intermediary transfer unit (seen in figure 7) and including a cleaning member (64 and see [0051]) configured to clean a surface of said belt in contact with said belt; 
Ohkubo is silent in explicitly teaching a memory provided on said cleaning unit and configured to store information on whether or not said cleaning unit is a new one; and a controller configured to control said image forming portion so as to carry out an operation in which in a case that detection that said cleaning unit is the new one on the basis of the information of said memory, a predetermined toner image is formed on said belt and is supplied to a contact portion between said cleaning member and said belt. 
However, Tamagaki teaches a memory (figure 2A, 20m) provided on said cleaning unit (20) and configured to store information on whether or not said cleaning unit is a new one (see [0034]-[0036]); and a controller configured to control said image forming portion so as to carry out an operation in which in a case that detection that said cleaning unit is the new one on the basis of the information of said memory, a predetermined toner image is formed on said belt and is supplied to a contact portion between said cleaning member and said belt (see [0025] which discusses a lubrication toner when a brand new cleaning unit is determined by the device via the memory).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the cleaning device of with that of Tamagaki in order to lubricate the cleaning blade and determine the first usage of said cleaning device (see Tamagaki [0034]-[0035])
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852